DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --CALLING A NATIVE LIBRARY BY USING A SCRIPT CONTAINED IN WEB CONTENTS--.

The abstract of the disclosure is objected to because the abstract in line 1 recites “the present disclosure”, the abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc..  
Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the file" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 , 2, 6, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2017/0147414 A1).
As to claim 1, Ito (US 2017/0147414 A1) discloses an information processing apparatus (see figs 1-2, i.e., MFP 101, see par 0024, line 2) comprising: at least one memory (see fig. 2, RAM 202 and storage unit 203 and see fig. 3 i.e., software configuration implemented on the MFP 101) that stores instructions (i.e., see par 24 “storing programs”, a native library (308), and a file (Web contents 301, 310); and at least one processor (see figure 2, CPU 201) that executes the instructions to perform: obtaining web contents (see par 0025, “[0025] FIG. 3 is a view for describing a software configuration implemented on the MFP 101 in the present embodiment. Each functional unit illustrated in FIG. 3 is realized by the CPU 201 in the MFP 101 executing a program. An application A 300 and an application B 309 obtain Web content A 301 and Web content B 310 from the server A 102 and the server B 104 via the network unit 206 which is a module for performing communication by an HTTP protocol. The obtained Web content A 301 and Web content B 310 can be displayed by a WebView 302 which the application A 300 and the application B 309 share. The WebView 302 can be called a Web browser that can be used from each application.”) from a server (see figure 1, server A 102, server B 104); displaying an operation screen in a display, the operation screen generated by instructing a WebView to process the obtained web contents (see par 0025 “The obtained Web content A 301 and Web content B 310 can be displayed by a WebView 302 which the application A 300 and the application B 309 share. The WebView 302 can be called a Web browser that can be used from each application.” and see par 0026 “The WebView 302 uses a Web engine 305 to render the Web content A 301 and the Web content B 310, and can display a result thereof.” and see par 0027 “ An executed application can cause Web content to be displayed using the WebView 302, and can permit the use of Java objects by JavaScript included in the Web content.” and see par 0029 “URL information by which Web content A which is to be displayed in the WebView 302 is obtained; Java class information; and JavaScript information as arguments when making a command to the WebView class.” and see par 0032 “the URL information which is the destination for obtaining the Web content displayed by each WebView”); if a predetermined instruction is given through the operation screen (see par 0004 “When the user inputs an instruction via the operation screen displayed on the Web browser, the Web browser makes a notification to the Web server of the inputted instruction. Then, the Web application on the Web server, after receiving this notification, executes processing in accordance with the inputted instruction.” and see par 0024 “Additionally, a user input unit 204 for a user to perform input of commands, a UI display unit 205 for performing display of screens such as a user interface screen”  and see par 0026 “Also, it is possible to execute a device function (not shown) of the MFP 101 based on input information from the user inputted via the operation screen, for example.), calling the native library by using a script contained in the web contents (see par 0005 “calling a native function”; see par 0009 “native function to a script” and “native function is usable by the script” see pars 0043 and 0053, and see par 0026 “This is realized by enabling libraries for device functions to be used from scripts by a binding function that will be described later. The WebView 302 uses a Web engine 305 to render the Web content A 301 and the Web content B 310, and can display a result thereof. The Web engine 305 has a Web core 307 for rendering HTML included in the Web content A 301 and the Web content B 310, and a JavaScript core 306 for interpreting and executing JavaScript (registered trademark. Hereinafter the indication that it is a registered trademark will be abbreviated) as configuration elements. The JavaScript core 306 has a function, as a native function, for interpreting JavaScript and executing native libraries 308. Also, there is a binding function for binding JavaScript and native libraries (for example, Java classes, C functions, or the like) in accordance with commands from the application A 300 and the application B 309. When each application uses the binding function, the WebView 302 manages as API information 303 information of a native API and information of JavaScript that is bound.”), and instructing the called native library to generate image data corresponding to the file (see par 0026 “This is realized by enabling libraries for device functions to be used from scripts by a binding function that will be described later. The WebView 302 uses a Web engine 305 to render (i.e., generate) the Web content A 301 and the Web content B 310, and can display a result thereof. The Web engine 305 has a Web core 307 for rendering HTML (i.e., generate) included in the Web content A 301 and the Web content B 310, and a JavaScript core 306 for interpreting and executing JavaScript (registered trademark. Hereinafter the indication that it is a registered trademark will be abbreviated) as configuration elements. The JavaScript core 306 has a function, as a native function, for interpreting JavaScript and executing native libraries 308. Also, there is a binding function for binding JavaScript and native libraries (for example, Java classes, C functions, or the like) in accordance with commands from the application A 300 and the application B 309. When each application uses the binding function, the WebView 302 manages as API information 303 information of a native API and information of JavaScript that is bound.”); and displaying the image data generated by the native library in the operation screen (see par 0026 ““This is realized by enabling libraries for device functions to be used from scripts by a binding function that will be described later. The WebView 302 uses a Web engine 305 to render (i.e., generate) the Web content A 301 and the Web content B 310, and can display a result thereof. The Web engine 305 has a Web core 307 for rendering HTML (i.e., generate) included in the Web content A 301 and the Web content B 310, and a JavaScript core 306 for interpreting and executing JavaScript (registered trademark. Hereinafter the indication that it is a registered trademark will be abbreviated) as configuration elements. The JavaScript core 306 has a function, as a native function, for interpreting JavaScript and executing native libraries 308. Also, there is a binding function for binding JavaScript and native libraries (for example, Java classes, C functions, or the like) in accordance with commands from the application A 300 and the application B 309. When each application uses the binding function, the WebView 302 manages as API information 303 information of a native API and information of JavaScript that is bound.” and see par 0025, “[0025] FIG. 3 is a view for describing a software configuration implemented on the MFP 101 in the present embodiment. Each functional unit illustrated in FIG. 3 is realized by the CPU 201 in the MFP 101 executing a program. An application A 300 and an application B 309 obtain Web content A 301 and Web content B 310 from the server A 102 and the server B 104 via the network unit 206 which is a module for performing communication by an HTTP protocol. The obtained Web content A 301 and Web content B 310 can be displayed by a WebView 302 which the application A 300 and the application B 309 share. The WebView 302 can be called a Web browser that can be used from each application.”).

As to claim 2, Ito (US 2017/0147414 A1) discloses wherein the image data generated by the native library is a preview image of the file (see par 0025, “[0025] FIG. 3 is a view for describing a software configuration implemented on the MFP 101 in the present embodiment. Each functional unit illustrated in FIG. 3 is realized by the CPU 201 in the MFP 101 executing a program. An application A 300 and an application B 309 obtain Web content A 301 and Web content B 310 from the server A 102 and the server B 104 via the network unit 206 which is a module for performing communication by an HTTP protocol. The obtained Web content A 301 and Web content B 310 (i.e., file) can be displayed by a WebView 302 which the application A 300 and the application B 309 share. The WebView 302 can be called a Web browser that can be used from each application.” and see par 0026 ““This is realized by enabling libraries for device functions to be used from scripts by a binding function that will be described later. The WebView 302 uses a Web engine 305 to render (i.e., generate) the Web content A 301 and the Web content B 310, and can display (i.e., preview image of the file) a result thereof. The Web engine 305 has a Web core 307 for rendering HTML (i.e., generate) included in the Web content A 301 and the Web content B 310, and a JavaScript core 306 for interpreting and executing JavaScript (registered trademark. Hereinafter the indication that it is a registered trademark will be abbreviated) as configuration elements. The JavaScript core 306 has a function, as a native function, for interpreting JavaScript and executing native libraries 308. Also, there is a binding function for binding JavaScript and native libraries (for example, Java classes, C functions, or the like) in accordance with commands from the application A 300 and the application B 309. When each application uses the binding function, the WebView 302 manages as API information 303 information of a native API and information of JavaScript that is bound.”).
As to claim 6, Ito (US 2017/0147414 A1) discloses wherein the native library (see fig. 3, native libraries 308, and see par 0026 “native libraries”) is a program provided by an operating system (see par 0005 “a native function indicates a function that an operating system” and see par 0024 “CPU 201 that executes programs including an operating system”) of the information processing apparatus (see par 0024 i.e., information processing apparatus such as the MFP 101), and/or a shared library preinstalled in the information processing apparatus (since claim 6 recites “and/or”, either of the claimed limitations, i.e., only one claimed limitation needs to be addressed. In this case, the limitation of wherein the native library (see fig. 3, native libraries 308, and see par 0026 “native libraries”) is a program provided by an operating system (see par 0005 “a native function indicates a function that an operating system” and see par 0024 “CPU 201 that executes programs including an operating system”) of the information processing apparatus (see par 0024 i.e., information processing apparatus such as the MFP 101), is addressed).  

As to claim 7, Ito (US 2017/0147414 A1) discloses an information processing method executed by an information processing apparatus (see figs 1-2, i.e., MFP 101, see par 0024, line 2), the method comprising: obtaining web contents (see par 0025, “[0025] FIG. 3 is a view for describing a software configuration implemented on the MFP 101 in the present embodiment. Each functional unit illustrated in FIG. 3 is realized by the CPU 201 in the MFP 101 executing a program. An application A 300 and an application B 309 obtain Web content A 301 and Web content B 310 from the server A 102 and the server B 104 via the network unit 206 which is a module for performing communication by an HTTP protocol. The obtained Web content A 301 and Web content B 310 can be displayed by a WebView 302 which the application A 300 and the application B 309 share. The WebView 302 can be called a Web browser that can be used from each application.”) from a server (see figure 1, server A 102, server B 104); displaying an operation screen in a display of the information processing apparatus (i.e., MFP 101), the operation screen generated by instructing a WebView to process the obtained web contents (see par 0025 “The obtained Web content A 301 and Web content B 310 can be displayed by a WebView 302 which the application A 300 and the application B 309 share. The WebView 302 can be called a Web browser that can be used from each application.” and see par 0026 “The WebView 302 uses a Web engine 305 to render the Web content A 301 and the Web content B 310, and can display a result thereof.” and see par 0027 “ An executed application can cause Web content to be displayed using the WebView 302, and can permit the use of Java objects by JavaScript included in the Web content.” and see par 0029 “URL information by which Web content A which is to be displayed in the WebView 302 is obtained; Java class information; and JavaScript information as arguments when making a command to the WebView class.” and see par 0032 “the URL information which is the destination for obtaining the Web content displayed by each WebView”); if a predetermined instruction is given through the operation screen (see par 0004 “When the user inputs an instruction via the operation screen displayed on the Web browser, the Web browser makes a notification to the Web server of the inputted instruction. Then, the Web application on the Web server, after receiving this notification, executes processing in accordance with the inputted instruction.” and see par 0024 “Additionally, a user input unit 204 for a user to perform input of commands, a UI display unit 205 for performing display of screens such as a user interface screen”  and see par 0026 “Also, it is possible to execute a device function (not shown) of the MFP 101 based on input information from the user inputted via the operation screen, for example.), calling a native library from the information processing apparatus (i.e., MFP 101) by using a script contained in the web contents (see par 0005 “calling a native function”; see par 0009 “native function to a script” and “native function is usable by the script” see pars 0043 and 0053, and see par 0026 “This is realized by enabling libraries for device functions to be used from scripts by a binding function that will be described later. The WebView 302 uses a Web engine 305 to render the Web content A 301 and the Web content B 310, and can display a result thereof. The Web engine 305 has a Web core 307 for rendering HTML included in the Web content A 301 and the Web content B 310, and a JavaScript core 306 for interpreting and executing JavaScript (registered trademark. Hereinafter the indication that it is a registered trademark will be abbreviated) as configuration elements. The JavaScript core 306 has a function, as a native function, for interpreting JavaScript and executing native libraries 308. Also, there is a binding function for binding JavaScript and native libraries (for example, Java classes, C functions, or the like) in accordance with commands from the application A 300 and the application B 309. When each application uses the binding function, the WebView 302 manages as API information 303 information of a native API and information of JavaScript that is bound.”), and instructing the called native library to generate image data corresponding to the file (i.e., a/the file, reads on: (Web contents 301, 310) stored in the information processing apparatus (i.e., MFP 101) (see par 0026 “This is realized by enabling libraries for device functions to be used from scripts by a binding function that will be described later. The WebView 302 uses a Web engine 305 to render (i.e., generate) the Web content A 301 and the Web content B 310, and can display a result thereof. The Web engine 305 has a Web core 307 for rendering HTML (i.e., generate) included in the Web content A 301 and the Web content B 310, and a JavaScript core 306 for interpreting and executing JavaScript (registered trademark. Hereinafter the indication that it is a registered trademark will be abbreviated) as configuration elements. The JavaScript core 306 has a function, as a native function, for interpreting JavaScript and executing native libraries 308. Also, there is a binding function for binding JavaScript and native libraries (for example, Java classes, C functions, or the like) in accordance with commands from the application A 300 and the application B 309. When each application uses the binding function, the WebView 302 manages as API information 303 information of a native API and information of JavaScript that is bound.”); and displaying the image data generated by the native library in the operation screen (see par 0026 ““This is realized by enabling libraries for device functions to be used from scripts by a binding function that will be described later. The WebView 302 uses a Web engine 305 to render (i.e., generate) the Web content A 301 and the Web content B 310, and can display a result thereof. The Web engine 305 has a Web core 307 for rendering HTML (i.e., generate) included in the Web content A 301 and the Web content B 310, and a JavaScript core 306 for interpreting and executing JavaScript (registered trademark. Hereinafter the indication that it is a registered trademark will be abbreviated) as configuration elements. The JavaScript core 306 has a function, as a native function, for interpreting JavaScript and executing native libraries 308. Also, there is a binding function for binding JavaScript and native libraries (for example, Java classes, C functions, or the like) in accordance with commands from the application A 300 and the application B 309. When each application uses the binding function, the WebView 302 manages as API information 303 information of a native API and information of JavaScript that is bound.” and see par 0025, “[0025] FIG. 3 is a view for describing a software configuration implemented on the MFP 101 in the present embodiment. Each functional unit illustrated in FIG. 3 is realized by the CPU 201 in the MFP 101 executing a program. An application A 300 and an application B 309 obtain Web content A 301 and Web content B 310 from the server A 102 and the server B 104 via the network unit 206 which is a module for performing communication by an HTTP protocol. The obtained Web content A 301 and Web content B 310 can be displayed by a WebView 302 which the application A 300 and the application B 309 share. The WebView 302 can be called a Web browser that can be used from each application.”).

As to claim 8, Ito (US 2017/0147414 A1) discloses a non-transitory computer readable storage medium (see par 0068, lines 5-6, i.e., “non-transitory computer-readable storage medium”) storing a program (see par 0068, lines 3-4, instructions i.e., programs) for causing a processor (see par 0068, “one or more processors (e.g., CPU)) to perform: obtaining web contents (see par 0025, “[0025] FIG. 3 is a view for describing a software configuration implemented on the MFP 101 in the present embodiment. Each functional unit illustrated in FIG. 3 is realized by the CPU 201 in the MFP 101 executing a program. An application A 300 and an application B 309 obtain Web content A 301 and Web content B 310 from the server A 102 and the server B 104 via the network unit 206 which is a module for performing communication by an HTTP protocol. The obtained Web content A 301 and Web content B 310 can be displayed by a WebView 302 which the application A 300 and the application B 309 share. The WebView 302 can be called a Web browser that can be used from each application.”) from a server (see figure 1, server A 102, server B 104); displaying an operation screen in a display of an information processing apparatus (see figs 1-2, i.e., MFP 101, see par 0024, line 2), the operation screen generated by instructing a WebView to process the obtained web contents (see par 0025 “The obtained Web content A 301 and Web content B 310 can be displayed by a WebView 302 which the application A 300 and the application B 309 share. The WebView 302 can be called a Web browser that can be used from each application.” and see par 0026 “The WebView 302 uses a Web engine 305 to render the Web content A 301 and the Web content B 310, and can display a result thereof.” and see par 0027 “ An executed application can cause Web content to be displayed using the WebView 302, and can permit the use of Java objects by JavaScript included in the Web content.” and see par 0029 “URL information by which Web content A which is to be displayed in the WebView 302 is obtained; Java class information; and JavaScript information as arguments when making a command to the WebView class.” and see par 0032 “the URL information which is the destination for obtaining the Web content displayed by each WebView”); if a predetermined instruction is given through the operation screen (see par 0004 “When the user inputs an instruction via the operation screen displayed on the Web browser, the Web browser makes a notification to the Web server of the inputted instruction. Then, the Web application on the Web server, after receiving this notification, executes processing in accordance with the inputted instruction.” and see par 0024 “Additionally, a user input unit 204 for a user to perform input of commands, a UI display unit 205 for performing display of screens such as a user interface screen”  and see par 0026 “Also, it is possible to execute a device function (not shown) of the MFP 101 based on input information from the user inputted via the operation screen, for example.), calling a native library from the information processing apparatus (i.e., MFP 101) by using a script contained in the web contents (see par 0005 “calling a native function”; see par 0009 “native function to a script” and “native function is usable by the script” see pars 0043 and 0053, and see par 0026 “This is realized by enabling libraries for device functions to be used from scripts by a binding function that will be described later. The WebView 302 uses a Web engine 305 to render the Web content A 301 and the Web content B 310, and can display a result thereof. The Web engine 305 has a Web core 307 for rendering HTML included in the Web content A 301 and the Web content B 310, and a JavaScript core 306 for interpreting and executing JavaScript (registered trademark. Hereinafter the indication that it is a registered trademark will be abbreviated) as configuration elements. The JavaScript core 306 has a function, as a native function, for interpreting JavaScript and executing native libraries 308. Also, there is a binding function for binding JavaScript and native libraries (for example, Java classes, C functions, or the like) in accordance with commands from the application A 300 and the application B 309. When each application uses the binding function, the WebView 302 manages as API information 303 information of a native API and information of JavaScript that is bound.”), and instructing the called native library to generate image data corresponding to a specified file (i.e., a/the file, reads on: (Web contents 301, 310) stored in the information processing apparatus (i.e., MFP 101) (see par 0026 “This is realized by enabling libraries for device functions to be used from scripts by a binding function that will be described later. The WebView 302 uses a Web engine 305 to render (i.e., generate) the Web content A 301 and the Web content B 310, and can display a result thereof. The Web engine 305 has a Web core 307 for rendering HTML (i.e., generate) included in the Web content A 301 and the Web content B 310, and a JavaScript core 306 for interpreting and executing JavaScript (registered trademark. Hereinafter the indication that it is a registered trademark will be abbreviated) as configuration elements. The JavaScript core 306 has a function, as a native function, for interpreting JavaScript and executing native libraries 308. Also, there is a binding function for binding JavaScript and native libraries (for example, Java classes, C functions, or the like) in accordance with commands from the application A 300 and the application B 309. When each application uses the binding function, the WebView 302 manages as API information 303 information of a native API and information of JavaScript that is bound.”); and displaying the image data generated by the native library in the operation screen (see par 0026 ““This is realized by enabling libraries for device functions to be used from scripts by a binding function that will be described later. The WebView 302 uses a Web engine 305 to render (i.e., generate) the Web content A 301 and the Web content B 310, and can display a result thereof. The Web engine 305 has a Web core 307 for rendering HTML (i.e., generate) included in the Web content A 301 and the Web content B 310, and a JavaScript core 306 for interpreting and executing JavaScript (registered trademark. Hereinafter the indication that it is a registered trademark will be abbreviated) as configuration elements. The JavaScript core 306 has a function, as a native function, for interpreting JavaScript and executing native libraries 308. Also, there is a binding function for binding JavaScript and native libraries (for example, Java classes, C functions, or the like) in accordance with commands from the application A 300 and the application B 309. When each application uses the binding function, the WebView 302 manages as API information 303 information of a native API and information of JavaScript that is bound.” and see par 0025, “[0025] FIG. 3 is a view for describing a software configuration implemented on the MFP 101 in the present embodiment. Each functional unit illustrated in FIG. 3 is realized by the CPU 201 in the MFP 101 executing a program. An application A 300 and an application B 309 obtain Web content A 301 and Web content B 310 from the server A 102 and the server B 104 via the network unit 206 which is a module for performing communication by an HTTP protocol. The obtained Web content A 301 and Web content B 310 can be displayed by a WebView 302 which the application A 300 and the application B 309 share. The WebView 302 can be called a Web browser that can be used from each application.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2017/0147414 A1) in view of Nozaki (US 2009/0129680 A1).
As to claim 5, Ito (US 2017/0147414 A1) does not specifically specifies wherein the file - 23 -10209857US01consisting of multiple pages has a PDF format.
Nozaki (US 2009/0129680 A1) discloses an image processing apparatus wherein the file - 23 -10209857US01consisting of multiple pages has a PDF format. (see par 0029 “[0029] In an image data replacement application 201, a replacement target image data designating unit 202 designates replacement target image data, which has been designated via a user interface 203, and this image data is read in from the primary storage device 107 shown in FIG. 1. It should be noted that replacement target image data refers to image data of an image original comprising the number of pages N when at least a portion of image data of an image original comprising N pages that have been read previously is to be replaced by at least a portion of image data of an image original comprising the number of pages M that have been newly read in. Specifically, this is data that has been generated in a PDF (portable document format) format. The PDF format is a document format capable of including multiple pages in a single file, and is a format structured in a manner such that each object included in the pages is expressible in a hierarchical structure. With the PDF format, in addition to objects of image data, it is possible to have objects of character information (information such as character positions, character codes, and fonts) as a separate hierarchical class. Furthermore, image data for replacement refers to image data of an image original comprising M pages in this case, and is image data of a plurality of scanned pages or PDF files saved on a personal computer.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito (US 2017/0147414 A1) to include: wherein the file - 23 -10209857US01consisting of multiple pages has a PDF format.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito (US 2017/0147414 A1) by the teachings of Nozaki (US 2009/0129680 A1) to include: wherein the file - 23 -10209857US01consisting of multiple pages has a PDF format, because of at least one or more of the following reason(s): (1) since Ito discloses the use of MFP (101) (see figure 1) and obtaining web contents from a server, generating image data corresponding to the file and displaying the image data generated by the native library in the operation screen, it would be advantageous that data that has been generated in a PDF (portable document format) format (i.e., via scanning a document or generating a PDF document) that such, PDF format is a document format capable of including multiple pages in a single file, be generated and displayed in the operation screen for a user; and/or (2) for the reasons taught by Nozaki (US 2009/0129680 A1) in par 0029, i.e., “With the PDF format, in addition to objects of image data, it is possible to have objects of character information (information such as character positions, character codes, and fonts) as a separate hierarchical class. Furthermore, image data for replacement refers to image data of an image original comprising M pages in this case, and is image data of a plurality of scanned pages or PDF files saved on a personal computer.” See par 0029 in Nozaki (US 2009/0129680 A1). 

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the closest prior art of record, namely, Ito (US 2017/0147414 A1) and/or Nozaki (US 2009/0129680 A1), do not disclose, teach or suggest, wherein, if the file does not have a predetermined format, the native library generates, as the image data corresponding to the file, image data indicating that the file does not have a supported format, as recited in claim 3.

Regarding claim 4, the closest prior art of record, namely, Ito (US 2017/0147414 A1) and/or Nozaki (US 2009/0129680 A1), do not disclose, teach or suggest, wherein, if the file consists of multiple pages, the native library generates, as the image data corresponding to the file, image data based on the first page, as claimed in claim 4.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito (US 10,067,807 B2) teaches native libraries (308) and WebView (302). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677